Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement dated as of
November 5, 2002 (the “Agreement”), is made and entered into as of the 21st day
of March, 2006, by and between FTI Consulting, Inc., a Maryland corporation with
its principal executive office in Baltimore, Maryland (“FTI”), and Theodore I.
Pincus (“Executive”). FTI and its consolidated subsidiaries and affiliates
constitute the “Company.”

W I T N E S S E T H:

WHEREAS, the Agreement provides that Executive shall be employed in the position
of Executive Vice President and Chief Financial Officer of the Company; and

WHEREAS, the employment term pursuant to the Agreement is set to terminate on
November 2, 2006; and

WHEREAS, the Company desires extend the employment term of Executive pursuant to
the Agreement in accordance with this Amendment; and

WHEREAS, the Executive desires to extend his employment term with the Company
pursuant to this Amendment; and

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, Company and Executive hereby agree as follows:

1. Term of Employment. Section 2 of the Agreement be and hereby is revised to
read in its entirety as follows:

“2. Term of Employment.

(a) Employment Term. Executive’s full-time employment under the Agreement unless
otherwise terminated as provided in Section 9 will continue until November 2,
2007 (“Continuation Date”). Effective at the close of business on the day before
the Continuation Date, the term of Executive’s employment under the Agreement
will automatically extend for an additional year from year to year (each an
“Annual Renewal,” and collectively the “Annual Renewals”), unless either party
provides written notice of non-renewal to the other party at least forty-five
(45) days prior to the Continuation Date or expiration of such Annual Renewal
term of the Agreement, or unless the Agreement is otherwise terminated pursuant
to the provisions of Section 9 of this Agreement. The Initial Term, together
with the Continuation Date and the Annual Renewals that become effective
pursuant to this Section 2, are referred to in the Agreement as the “Employment
Term.”



--------------------------------------------------------------------------------

(b) Transition Period. Upon expiration of the Employment Term or its earlier
termination pursuant to Section 9 other than as a result of Executive’s death or
Disability (as defined in Section 9(d)) or termination of Executive’s employment
by the Company for Cause (as defined in Section 9(b)), Executive shall continue
to provide services to Company as described in Section 3(b) for a period of
three years (the “Transition Period”).”

2. Position and Duties. Section 3(b) of the Agreement be and hereby is revised
to read in its entirety as follows:

“3. Position and Duties.

(b) During the Transition Period. Executive will, at the request and direction
of the Chief Executive Officer or the Board of Directors of Company, (i) during
the Transition Period, be employed as a part-time employee of Company. During
the first six months of the Transition Period, Executive shall devote his
business time, attention and energies to the orientation, training and
transitioning of the person who succeeds Executive to the position of chief
financial officer of the Company, and (ii) thereafter, services provided by
Executive shall be commensurate with the general nature of services performed by
Executive or other executive-level employees of Company during the Employment
Term or of a nature that the Chief Executive Officer or the Board of Directors
of Company determines is necessary or desirable to transition Executive’s
position to his successor. Executive shall have such title, or no title, as
shall be determined by the Chief Executive Officer or the Board of Directors of
Company in his or its discretion. During the Transition Period, Executive shall
not be required to devote more than 500 hours of service per 12-month period at
the Company’s offices in Annapolis and Baltimore, Maryland.”

3. Annual Salary and Transition Payment. “Section 4(a) During the Employment
Term” of the Agreement be and hereby is amended to add the following sentence to
the end of Section 4(a):

“(a) During the Employment Term. Commencing January 1, 2006 Executive’s Base
Salary will increase and Company will pay or cause to be paid to Executive an
annual base salary equal to $650,000, payable in cash on a periodic basis in
accordance with Company’s normal payroll practices applicable to its executive
officers, but not less often than monthly.”

4. Annual Salary and Transition Payment. The first sentence of “Section 4(b)
During the Transition Period” of the Agreement be and hereby is deleted and the
first sentence be and hereby is replaced with the following sentence to read in
its entirety:

“(b) During the Transition Period, in lieu of payment of a Base Salary, Company
will pay or cause to be paid to Executive in cash, in periodic installments not
less frequently than monthly, an amount equal to $325,000 (the “Transition
Payment”) for each year of the Transition Period plus $650.00 per hour for each
hour worked in excess of 500 hours per year; provided, however, that Company’s
obligation to pay

 

2



--------------------------------------------------------------------------------

such Transition Payment during the Transition Period shall terminate immediately
upon any breach by Executive of his duties under Section 3(b) or of the
restrictive covenant provisions of Section 12.”

5. Incentive Bonuses. Section 5 of the Agreement be and hereby is amended to
read in its entirety as follows:

“5. Incentive Bonuses.

(a) Annual Incentive Bonus. With respect to each fiscal year during the
Employment Term, Executive will be entitled to participate in Company’s
Incentive Compensation Plan (or any successor thereto) and any other bonus
plan(s) adopted by the Board of Directors or Committee for one or more of the
executive officers of Company and its subsidiaries, other than any such bonus
arrangement specific to another individual executive. Executive will be eligible
to receive a bonus each year in such amount, if any, as determined by the
Committee in accordance with the terms of Company’s Incentive Compensation Plan
(or any successor thereto).

(b) Special Transition Period Bonus. Following completion of the first six
months of the Transition Period and fulfillment of his duties during such period
as set forth in Section 3(b), Executive shall be eligible to earn a special
bonus payment in an amount up to $325,000, provided, however, that such payment,
if any, or the amount of such payment shall be at the sole discretion of the
Compensation Committee of the Board of Directors of Company and the
recommendation of management.

6. Good Reason Resignation Rights. Executive hereby waives any right he might
have otherwise had under Section 9(e) of the Agreement to resign for “Good
Reason” based on the changes to the Agreement pursuant to this Amendment. This
waiver in no way affects Executive’s right or entitlement to exercise “Good
Reason” resignation rights under Section 9(e) of the Agreement based on other or
future circumstances beyond those contemplated by this Amendment.

7. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect and shall be applicable to this Amendment with
the same force and effect as if they were recited herein in full.

8. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[Signature Page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

FTI CONSULTING, INC. By:  

/S/ JACK B. DUNN, IV

Name:   Jack B. Dunn, IV Title:   President and Chief Executive Officer
EXECUTIVE By:  

/S/ THEODORE I. PINCUS

  Theodore I. Pincus

 

4